Order filed June 11, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00347-CV
                                   ____________

              JOSHUA MAXIMILLIAN MURRAY, Appellant

                                        V.

                           SAVOY MANOR, Appellee


               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1130062

                                     ORDER

      No reporter’s record has been filed in this case. Court reporter Lettie Witter
informed this court that appellant has not requested the reporter’s record to be
prepared. On May 13, 2019, the clerk of this court notified appellant that we would
consider and decide those issues that do not require a reporter’s record unless
appellant, within 15 days of notice, provided this court with proof that he had
requested the record. See Tex. R. App. P. 37.3(c). Appellant filed no response.
      Accordingly, we order appellant to file a brief in this appeal by July 11, 2019.
If appellant fails to comply with this order, the court will dismiss the appeal for want
of prosecution. See Tex. R. App. P. 42.3(b).



                                    PER CURIAM




                                           2